internal_revenue_service number release date cc tege eb ec wta-n-139438-01 uilc date internal_revenue_service national_office field_service_advice memorandum for assistant chief_counsel tax-exempt and government entities cc tege eb ec from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend company a company b date date date date year issue whether under the rules of sec_83 company a was entitled to deduct the compensation expenses arising from its officers’ filing of sec_83 elections for their company b shares conclusion under the rules of sec_83 because the shares for which the sec_83 elections were filed were substantially nonvested when they were transferred to the officers sec_1_83-6’s exception from sec_83’s general_rule for the timing of deductions was not available accordingly the deductions were properly deductible by company b for its taxable_year in which or with which ended the officers’ taxable_year in which the corresponding amounts were included in their gross incomes facts the facts submitted are that prior to the merger in question certain officers of company a held nonstatutory_options for company a stock that were granted under its stock_option plan the plan none of the options had a readily_ascertainable_fair_market_value when they were granted under the plan unless the compensation committee of company a’s board_of directors determined otherwise upon a change in control of company a all of an employee’s outstanding options would become immediately exercisable and would be canceled and exchanged for a payment of cash equal to the excess of the change in control price over the exercise price of the options the cash-out provision however during preparation for the merger it was determined that this cash-out provision violated the financial_accounting pooling of interest provisions accordingly prior to the merger the compensation committee agreed to amend the cash-out provision with the effect that the option holders would thereafter be entitled to receive company b stock rather than cash in exchange for their options using the same stock-exchange ratio that was to be used for company a’s shareholders under the plan of merger this amendment was made subject_to the board’s approval of the merger on date company a and company b entered into an agreement and plan of merger the agreement on date company a’s shareholders approved the merger and its closing date was date for federal tax purposes the merger was treated as a nontaxable reorganization described in sec_368 for accounting purposes the merger was accounted for using the pooling of interests accounting_method options granted under the plan could not be sold or transferred other than by will or the laws of descent and distribution in accordance with the agreement each outstanding option2 for company a shares was converted into a right to receive company b common shares in this regard sec_5 of the agreement provided that the company a options would be converted into a right to receive company b shares after receipt of company a’s shareholders’ approval of the merger but prior to its effective time the closing date of the merger sec_2_1 of the agreement provided in effect that upon shareholder approval a change_of control would be considered to have occurred for purposes of the options under the agreement the formula for conversion of the company a options into company b shares the adjusted fair value was percent of the excess of i the closing price of company b shares on the date on which company a shareholder approval was obtained the closing value multiplied by ii the exchange ratio shares of company b stock for each share of company a stock over iii the exercise price per share of the option the number of company b shares issuable to each option holder equaled the option holder’s adjusted fair value divided by the closing value and the value of that number of shares was included in his or her form_w-2 for year the prospectus for the plan of merger indicated that the company b shares to be issued to company a’s shareholders was registered under the securities act in this regard the explanation of items accompanying the notice of proposed_adjustment npa states that the company b shares could be traded freely and without restrictions by those shareholders not deemed to be affiliates of company a or company b as that term is defined in the securities act that under that definition an affiliate for purposes of the subject merger would have been a person who directly or indirectly controlled company a or company b that under applicable securities law a post-merger transfer by an affiliate of company a would have had to have complied with the resale provisions of rule under the securities act or rule in the case of persons becoming affiliates of company b and that at the time of the merger the companies expected that those rules would apply to their directors and executive officers the outstanding options included options that were granted in may of under a separate employee_stock_purchase_plan that was maintained by company a please note that this office is relying on the npa’s conclusions regarding the meaning and applicability of pooling of interest and securities act provisions and we suggest that if you have any doubt as to accuracy of those conclusions you should verify them with a securities law expert the npa also states that sec guidelines regarding qualification for the pooling of interests method_of_accounting would have limited sales of company b shares by affiliates of either company it states that those guidelines indicate that the pooling of interests method_of_accounting will generally not be challenged on the basis of sales by such affiliates if they do not dispose_of any of the shares of the corporation that they receive in connection with the merger during the period beginning days prior to the merger and ending when financial results covering at least days of post-merger operations of the combined entity have been published the pooling restriction_period on the day prior to the closing date most of company a’s officers who were considered affiliates under the securities act filed sec_83 elections for the company b shares that they were going to receive on the closing date each election indicated that the company b shares were transferred to the officer on date the date that company a’s shareholders approved the merger and that the shares’ value was determined as of that date on the closing date date all of company a’s officers surrendered their options for company a shares and in exchange therefor were transferred company b shares the npa states that the company b shares for which the elections were filed became substantially-vested in the officers on date company a deducted the amounts reported on the officers’ elections on its return filed for its year short taxable_year january through march the total deduction claimed was in excess of million of which in excess of million was attributable to the officers who were considered to be affiliates in its response to information request number company a states that a deduction was not claimed with respect to the options exchanged by members of company a’s board_of directors and two of its officers because they did not make sec_83 elections rather the compensation expense deductions attributable to their options were claimed on company b’s consolidated_return for year examination proposes to disallow the deductions claimed in company a’s final short-period return and proposes to allow them to company b for year the applicable income_tax rate for company a wa sec_35 percent and the rate for company b was the 20-percent amt rate company a acknowledges that for its officers who were considered to be affiliates the pooling of interests accounting_method imposed a substantial_risk_of_forfeiture on the company b stock that they were transferred however it is company a’s position that as a result of the officers’ filings of sec_83 this included the compensation expenses attributable to options granted in under company a’s employee_stock_purchase_plan elections it is allowed the deductions under the timing rule_of sec_1_83-6 of the regulations as a result company a concludes that the deductions were allowable for its short-period taxable_year because on the date that the shares were transferred to the officers the all events and economic_performance tests had already been met and the amounts of the liabilities were reasonably estimable law and analysis nonstatutory_options are taxable and the compensation attributable to such options is deductible under the rules of sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property disregarding any lapse_restriction determined on the first day that the transferee's rights in the property are transferable or not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider's gross_income for the taxable_year which includes that day sec_83 more simply put property is not taxable under sec_83 until it is transferred to and substantially_vested in the service provider or beneficiary thereof a transfer of property occurs when a person acquires a beneficial_ownership interest in the property disregarding any lapse_restriction sec_1_83-3 the term lapse_restriction means a restriction other than a nonlapse_restriction and includes but is not limited to a restriction that carries a substantial_risk_of_forfeiture see sec_1_83-3 for purposes of sec_83 property is substantially_vested when it is either not subject_to a substantial_risk_of_forfeiture or is transferable as defined in sec_1_83-3 and d respectively property is substantially nonvested when it is both subject_to a substantial_risk_of_forfeiture and not transferable see sec_1_83-3 until sec_83 property becomes substantially_vested the transferor of the property is considered to be the owner of the property and any income from the property received by the service provider or beneficiary thereof constitutes additional compensation to the service provider for the taxable_year in which it is received see sec_1_83-1 under sec_1_83-3 sec_83 property is considered substantially nonvested while it remains subject_to a restriction on transfer to comply with the pooling of interests accounting rules set forth in accounting series release numbered and accounting series release numbered sec_83 and sec_1_83-2 provide that if property is transferred in_connection_with_the_performance_of_services the service provider may elect to include in gross_income the excess if any of the fair_market_value of the property at the time of transfer determined without regard to any lapse_restriction as defined in sec_1_83-3 over the amount if any paid for the property as compensation_for services if this election is made the substantial- vesting rules of sec_83 and the regulations thereunder do not apply to the property and with an exception not applicable here any subsequent appreciation in the value of the property is not taxable as compensation to the service provider thus the value of property with respect to which a sec_83 election is made is includible in gross_income as of the date that the property is transferred even though the property is substantially nonvested when transferred and no compensation is includible in gross_income when the property becomes substantially_vested sec_83 provides that sec_83 does not apply to the transfer of an option without a readily_ascertainable_fair_market_value however sec_83 does apply to such an option at the time that it is exercised sold or otherwise_disposed_of if the option is exercised sec_83 and b apply to the transfer of property pursuant to the exercise if the option is sold or otherwise_disposed_of in an arm's length transaction sec_83 and b apply to the transfer of money or other_property received in the same manner as they would have applied to the transfer of property pursuant to an exercise of the option see sec_1 a under sec_83 and sec_1_83-6 the service_recipient is allowed a compensation expense deduction under sec_162 equal to the amount included in the service provider's gross_income under sec_83 under the general_rule of sec_83 the deduction is allowed for the service recipient's taxable_year in which or with which ends the service provider's taxable_year in which the amount is included in gross_income however sec_1_83-6 provides an exception to the general timing rule for the deduction if the property is substantially_vested upon transfer the deduction is allowed under the service recipient's normal method_of_accounting in conformance with sec_446 and sec_461 for purposes of sec_1_83-6 the service provider is deemed to have included the amount as compensation in gross_income if the service_recipient satisfies in a timely manner all of the information reporting requirements of sec_6041 or sec_6041a and the regulations thereunder with respect to that amount of compensation whether the service provider satisfies all of the requirements of those sections is determined without regard to sec_1_6041-3 exceptions for payments to corporations see sec_1_83-6 sec_1_83-6 provides that no deduction is allowed under sec_83 to the extent that the transfer of property constitutes a capital_expenditure an item of deferred expense or an amount properly includible in the value of inventory_items in the case of a capital_expenditure for example the basis_of_property to which the capital_expenditure relates is increased at the same time and to the same extent as any amount includible in the employee’s gross_income in respect of such transfer thus for example no deduction is allowed to a corporation in respect of a transfer of its stock to a promoter upon its organization notwithstanding that the promoter must include the value of the stock in gross_income under the rules of sec_83 in revrul_73_146 1973_1_cb_61 a target_corporation paid its employees to cancel their outstanding options for target shares the cancellations and payments occurred before the acquiring_corporation purchased all of the target’s outstanding shares the question considered was whether the amount_paid to cancel the options was a deductible expense arising out of a pre-acquisition compensation obligation or whether it was an expense that was required to be capitalized as a cost of the stock purchase this revenue_ruling holds that the amount_paid to cancel the options was deductible as a pre-existing_obligation in this regard because we have concluded that the relevant facts of the instant case are not materially distinguishable from the facts in revrul_73_146 we have also concluded that application of the rules of sec_1_83-6 does not result in disallowance of the deductibility of the amounts in question applying the above rules we conclude that because under the rules of sec_1_83-3 the company b shares transferred to company a's officers were not substantially_vested upon transfer the exception from sec_83’s general timing rule for deductions that is found in sec_1_83-6 did not apply in this case accordingly we resultantly conclude that the compensation expenses attributable to those transfers if otherwise deductible under sec_83 and the regulations thereunder were deductible only for company a’s taxable_year in which or with which ended the officers’ taxable_year in which the corresponding amounts were included in their gross incomes in this regard we note that the fact that sec_83 elections were filed with respect to the company b shares did not change the fact that the officers’ rights in those shares were substantially nonvested upon transfer or that they remained so thereafter in support of this conclusion is the fact that a sec_83 election may only be filed for substantially-nonvested property and the fact that sec_1_83-2 contains rules governing the tax consequences of the forfeiture while substantially nonvested of property for which a sec_83 election has been filed in the case of a merger described in sec_368 sec_381 provides that the acquiring_corporation succeeds to and takes into account as of the close of the day of transfer the items of the transferor_corporation described in sec_381 in this case company b is the acquiring_corporation and company a is the transferor_corporation the item described in sec_381 that is at issue here is the treatment under sec_381 of the compensation expense deductions arising from the filing of the sec_83 elections in pertinent part sec_381 and sec_1_381_c_4_-1 provide that in a transaction to which sec_381 applies the acquiring_corporation shall use the same method_of_accounting used by the transferor_corporation on the date of transfer unless different methods_of_accounting were used on that date by the two corporations if different methods_of_accounting were used the acquiring_corporation takes into account the dollar balances of those accounts of the transferor_corporation representing items of income_or_deduction which because of its method_of_accounting were not required or permitted to be included or deducted by the transferor in computing taxable_income for taxable years ending on or before the date of transfer sec_461 provides that the amount of any deduction or credit is taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_461 and sec_1_461-1 provide that under the accrual_method of accounting a liability is incurred and is generally taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 provides that if the liability of the taxpayer arises out of the providing of services to the taxpayer by another person economic_performance occurs as that person provides the services in this case although the compensation expenses in question were incurred and therefore properly accruable by company a just prior to the merger as a result of the filing of the elections this does not change the fact that when sec_83’s general_rule for the timing of deductions applies it does so regardless of the accounting_method used by the service_recipient or successor thereto who may be entitled to the deduction accordingly we resultantly conclude that the compensation expenses attributable to the filing of those elections if otherwise deductible under sec_83 and the regulations thereunder were deductible only for company b’s taxable_year in which or with which ended the officers’ taxable_year in which the corresponding amounts were included in their gross incomes case development hazards and other considerations if you have any questions about this memorandum please feel free to call alan tawshunsky assistant chief_counsel by robert b misner acting chief executive compensation branch office of the division counsel associate chief_counsel tax-exempt and government entities
